Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive.  The applicant argues with respect to claim 1, 12, 21 that Rosewarne explicitly teaches in [0149] having a transform matrix precision greater than the bit depth of the input video.  The examiner respectfully submits that the description in [0149] applies not to the DCT_precision value, which is analogous to the DCT precision value claimed in the invention, but to the output values of the transform matrix coefficients when operating on the video signal.  These values may in general exceed the DCT_precision value, and even the input video signal value, as indicated in [0149].  [0152] explains that these output transform coefficient values 364 may be subject to clipping to keep them equal to the input signal value (e.g. a 23 bit output may be clipped at module 620 to 16 bits).  Irrespective of the use of clipping, these values are not, however, the same values as the DCT coefficient values set by “DCT_precision”.  As explained in [0136], [0137] with respect to appendices A and B, respectively, the DCT_precision value may be set to six or eight, in a non-limiting example.  As stated in [0155], lines 1-5, the disclosure of Rosewarne shows that high Peak Signal-to-Noise Ratios (PSNRs) may be obtained by increasing the DCT_precision value using high bit depth (16 bit video), while leaving the MAX_TR_DYNAMIC value (which defines the bit range for intermediate calculations in the DCT matrix, and is in general greater than DCT_precision) fixed.  
The examiner also does not find any instance of Rosewarne suggesting to set a DCT_precision value to be greater than the input video stream bit depth.  On the contrary, [0155] clearly suggests that one of ordinary skill in the art would not increase the DCT_precision above that of the original input 
 Therefore Rosewarne explicitly discloses that the transform matrix precision value is less than the bit depth of the video data and greater than six bits, because Rosewarne discloses using 16 bit video data with 8 bit DCT precision (per Appendix B).  
Regarding claims 5 and 16 although Rosewarne explicitly discloses using 16 bit video data, Rosewarne also states in [0004] that the HEVC standard defines two profiles, ‘Main’ and ‘Main10’, which respectively support video bit depths of 8 and 10 bits.  The disclosure of Rosewarne seeks to extend the HEVC profile to allow it to flexibly support 16 bit video data ([0004]), but the disclosure of Rosewarne also supports these lower bit-depth configurations (See [0206]-[0207], and figure 11 step 1110 “Determine bit-depth”).  In particular, processing 10-bit video data using the 8-bit DCT_precision setting disclosed in Appendix B, would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a Main10 input video bitstream in the invention of Rosewarne, because the Main10 profile was already known in the art.  Additionally, it would have been obvious to increase the DCT_precision value up to 13 or 14 bits, in line with the suggestion of [0155] that considerable refinement in the DCT_precision value is possible to improve video quality.  Doing so would improve video quality (PSNR), with predictable results, and a marginal increase in computational complexity and/or circuit size cost, as most of the  data path in the DCT transform is limited by the larger MAX_TR_DYNAMIC_RANGE value (Rosewarne [0156]).  A new ground of rejection is accordingly set forth for claims 5 and 16.

The examiner disagrees that “The reference on the figures in the present application by the Office Action to support its argument against the claims is not proper”, because the examiner has not cited these figures as prior art, but only to point out that the argument for a “critical range”, upon which the applicant predicated their finding of unexpected results in extending the DCT precision values up to 24, was not borne out by the figures 22-26 which the applicant cited in support of this argument.  The examiner respectfully submits that citing these figures to rebut the “critical range” argument was proper, because the figures show the monotonically increasing SNR with increasing DCT precision.  To the point that Rosewarne shows only one point.  The examiner submits that Rosewarne provides only one point beyond the prior art, however, one point is sufficient to define a trend, and in the case of Rosewarne that trend indicates that increasing the DCT_precision beyond what was done in the HEVC standard provides increasing in SNR.  The examiner respectfully submits that this disclosure is sufficient to establish a prima facie case for obviousness for extending the DCT precision.  However, the burden to establish that a critical range exists lies with the applicant, not with the examiner to disapprove the existence a prima facie argument that such a range exists. 
Lastly, the applicant argues on pages 22-23 that: “in principle, a suitable set of forward (encoder) matrices could be obtained as the transposition of the inverse matrices. However, the relationship between the forward and inverse matrices applies only if the values are expressed to infinite precision. Expressing the values to a limited precision, such as six bits (or eight bits), means that the transposition is not necessarily an appropriate relationship between the forward and inverse matrices, see paragraphs [0081]-[0084] of US 2016/0198194.  The examiner does not fully agree with the argument that the “relationship between the forward and inverse matrices applies only if the values are expressed to infinite precision.”  If the forward and inverse transform matrices have differing amounts of precision, then the inverse relationship between them does not hold, because information would be lost if the inverse transform were less precise, and spurious information would be generated if the forward transform were less precise.  However, the examiner submits that there is no information added by the greater bit depths specified in the tables of the independent claims, because these table are obtainable from the 6 or 8 bit IDCT tables in Rosewarne by adding 1 bit, to within a rounding difference.  For instance, the row 1 of the claimed DCT table for 8 bits is 256, which is the same as row 1 in appendix B.  The first 10 row 2 entries for 7 bit precision are 181, 179, 175, 171, 164, 155, 145, 134, 123, and 108, while in Rosewarne the corresponding 6 bit entries for row 2 are 90, 90, 88, 85, 82, 78, 73, 67, 61, and 54.  It will be seen that multiplying each of row 2 entries in Rosewarne by 2 yields, 180, 180, 176, 170, 164, 156, 146, 144, 122, and 108.  These terms differ at most by 1 from the 7-bit entries, and although it is not practical to make an exhaustive comparison of table entries, the examiner submits that this relationship holds; the claimed forward transform and inverse transform have entries that differ at most by a single digit rounding error.  Therefore, the higher bit precision forward DCTs claimed by applicant do not add data precision, so much as upsample the lower precision matrices known in the prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


Claims 1, 2, 5, 8, 10, 12, 13, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne, US 2015/0016542 A1, in view of Sullivan et al., “Overview of the High Efficiency Video Coding (HEVC) Standard.”  IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 22, NO. 12, DECEMBER 2012.

Regarding claim 1, Rosewarne teaches: a video data encoding method for encoding an array of video data values, the method comprising the steps of (Abstract.):
frequency-transforming the video data values according to a frequency transform, to generate an array of frequency-transformed values by a matrix-multiplication process using transform matrix having a data precision greater than six bits (Appendix B in [0219] shows an 8-bit precision DCT transform matrix.), the transform matrix having coefficients defined by at least a subset of the following values:
for the case that the frequency transform is a discrete cosine transform: (See the DCT matrix of Appendix B, in [0219].  For instance, the value of the coefficient corresponding to “h” in the 3rd row of the claimed DCT has a value of 360, while the claimed value for h with 8-bit precision is 361.  These values are equal.  The values disclosed in the DCT of Rosewarne differ by at most 1 from the values in the claimed table, which is a result of choices made to deal with rounding error, i.e. whether to round to the nearest whole number or round down.)
(The bit precision values from 17 to 24 for the discrete cosine transform from are obvious as routine optimizations of the HEVC 8 to 16-bit depth transform matrix, because each one-bit increase leads to a doubling of the precision for the corresponding coefficient values.  In the 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
for the case that the frequency transform is a discrete sine transform:
the coefficient values being selected according to the data precision from values substantially equal to values listed in the following tables:
(Rosewarne further discloses in [0114], lines 9-11 using a modified discrete sine transform, having increased bit depth.)
Although Rosewarne does not explicitly disclose a form for said DST matrix, this matrix is disclosed in the overview of the HEVC standard, by Gary Sullivan.  Sullivan discloses in an analogous prior art that the standard DST matrix for the HEVC standard is a 4x4 matrix as shown on page 1662, left-hand column, under “Alternative 4 x 4 Transform”.  This matrix corresponds to a 4x4 DST having a bit depth of six.  Comparison of this matrix with the claimed DST shows that the claimed DST extends the bit depth of this matrix from 7 to 24 bits, by doubling the coefficient values.  
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate a 4x4 DST into the teachings of Rosewarne, and to extend the bit 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
wherein the selecting the data precision of the transform matrix is performed
according to a bit depth of the video data values ([0192] discloses an ‘extended precision processing’ operation mode in which: “the processing precision of the transform, quantisation and entropy coding data path width in the video encoder 114, and the corresponding data path widths in the video decoder 134 are also increased, depending on the bit-depth), and setting the data precision of the transform matrix to a number of bits less than the bit depth of the video data values but greater than six bits ([0155] explicitly discloses that the input video data 390 may have a bit depth of 16, whereas the DCT_precision value may be 8 bits, per Appendix B and [0137]).

Regarding claim 2, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Rosewarne, further discloses: the method according to claim 1, in which the coefficient values are equal to the selected values from the respective table (See Appendix B.).

the method according to claim 1, the selecting comprises setting the data precision of the transform matrix to a number of bits equal to 2 or 3 less than the bit depth of the video data values
Rosewarne discloses in Appendix B an 8-bit DCT precision matrix according to the invention.  Rosewarne also states in [0004] that the HEVC standard defines two profiles, ‘Main’ and ‘Main10’, which respectively support video bit depths of 8 and 10 bits.  Processing video having 10-bit depth using the 8-bit DCT_Precision per Appendix B would result in a data precision of the transform matrix equal to 2 bits less than the bit depth of the video data values.
Processing 10-bit video data using the 8-bit DCT_precision setting disclosed in Appendix B would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a Main10 input video bitstream in the invention of Rosewarne, because the Main10 profile was already known in the art.
Additionally, or in the alternative, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to increase the DCT_precision value up to 13 or 14 bits, in line with the suggestion of [0155] that considerable refinement in the DCT_precision value is possible to improve video quality, and in line with the rationale for extending the DCT and DST precision values provided in claim 1.  Doing so would improve video quality (PSNR), with predictable results, and a marginal increase in computational complexity and/or circuit size cost, as most of the  data path in the DCT transform is limited by the larger MAX_TR_DYNAMIC_RANGE value (Rosewarne [0156]).  

Regarding claim 8, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 1, upon which depends claim 8.  This combination, specifically Rosewarne, further discloses: a non-transitory computer readable medium having stored thereon image data encoded by the encoding method of claim 1 (See [0123], 4-8.).

Regarding claim 10, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 1, upon which depends claim 10.  This combination, specifically Rosewarne, further discloses: a non-transitory computer readable medium including computer program instructions which when executed by a computer causes the computer to perform the method of claim 1 (See [0180], last five lines.).

Regarding claim 12, Rosewarne teaches: an encoding apparatus for encoding an array of video data values, the apparatus comprising (Abstract.):
frequency transform circuitry configured to frequency-transform the video data values according to a frequency transform, to generate an array of frequency transformed values by a matrix-multiplication process using a transform matrix having a data precision greater than six bits (Appendix B in [0219] shows an 8-bit precision DCT transform matrix.), the transform matrix having coefficients defined by at least a subset of the following values:
for the case that the frequency transform is a discrete cosine transform: (See the DCT matrix of Appendix B, in [0219].  For instance, the value of the coefficient corresponding to “h” in the 3rd row of the claimed DCT has a value of 360, while the claimed value for h with 8-bit precision is 361.  These values are equal.  The values disclosed in the DCT of Rosewarne differ by at most 1 from the values in the claimed table, which is a result of choices made to deal with rounding error, i.e. whether to round to the nearest whole number or round down.)

"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
for the case that the frequency transform is a discrete sine transform:
the coefficient values being selected according to the data precision from values substantially equal to values listed in the following tables:
(Rosewarne further discloses in [0114], lines 9-11 using a modified discrete sine transform, having increased bit depth.)
Although Rosewarne does not explicitly disclose a form for said DST matrix, this matrix is disclosed in the overview of the HEVC standard, by Gary Sullivan.  Sullivan discloses in an analogous prior art that the standard DST matrix for the HEVC standard is a 4x4 matrix as shown on page 1662, left-hand column, under “Alternative 4 x 4 Transform”.  This matrix corresponds to a 4x4 DST having a 
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate a 4x4 DST into the teachings of Rosewarne, and to extend the bit depth of HEVC standard 6 bit DST according to the teachings of Rosewarne.  Rosewarne suggests using a “modified DST” in [0114].  Furthermore, the disclosure in Sullivan, taken in context of the teachings of Rosewarne, shows that the claimed DST up to 24 bits is an extension of a known technique, namely that of increasing the bit depth of the DCT and DST matrices provided for in the HEVC standard.  However, 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
the frequency transform circuitry further configured to select the data precision of the transform matrix according to a bit depth of the video data values ([0192] discloses an ‘extended precision processing’ operation mode in which: “the processing precision of the transform, quantisation and entropy coding data path width in the video encoder 114, and the corresponding data path widths in the video decoder 134 are also increased, depending on the bit-depth), and set the data precision of the transform matrix to a number of bits less than the bit depth of the video data values but greater than six bits ([0155] explicitly discloses that the input video data 390 may have a bit depth of 16, whereas the DCT_precision value may be 8 bits, per Appendix B and [0137])..

Regarding claim 13, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 12, upon which depends claim 13.  This combination, specifically Rosewarne, further discloses: apparatus according to claim 12, in which the coefficient values are equal to the selected values from the respective table (See Appendix B.).

Regarding claim 16, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 12, upon which depends claim 16.  This combination, specifically Rosewarne, further discloses: the frequency transform circuitry further configured to set the data precision of the transform matrix to a number of bits equal to 2 or 3 less than the bit depth of the video data values
Rosewarne discloses in Appendix B an 8-bit DCT precision matrix according to the invention.  Rosewarne also states in [0004] that the HEVC standard defines two profiles, ‘Main’ and ‘Main10’, which respectively support video bit depths of 8 and 10 bits.  Processing video having 10-bit depth using the 8-bit DCT_Precision per Appendix B would result in a data precision of the transform matrix equal to 2 bits less than the bit depth of the video data values.
Processing 10-bit video data using the 8-bit DCT_precision setting disclosed in Appendix B would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a Main10 input video bitstream in the invention of Rosewarne, because the Main10 profile was already known in the art.
Additionally, or in the alternative, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to increase the DCT_precision value up to 13 or 14 bits, in line with the suggestion of [0155] that considerable refinement in the DCT_precision value is possible to improve video quality, and in line with the rationale for extending the DCT and DST precision values provided in claim 12.  Doing so would improve video quality (PSNR), with predictable results, and a marginal increase in computational complexity and/or circuit size cost, as most of the  data path in the DCT transform is limited by the larger MAX_TR_DYNAMIC_RANGE value (Rosewarne [0156]).  

Video data capture, transmission, display and/or storage apparatus comprising apparatus according to claim 12 (See [0080], last five lines.).

Regarding claim 21, Rosewarne teaches: a video data decoding method for decoding an array of video data values, which array of video data values have been encoded by (Abstract.):
frequency transform circuitry configured to frequency-transform the video data values according to a frequency transform, to generate an array of frequency transformed values by a matrix-multiplication process using a transform matrix having a data precision greater than six bits (Appendix B in [0219] shows an 8-bit precision DCT transform matrix.), the transform matrix having coefficients defined by at least a subset of the following values:
for the case that the frequency transform is a discrete cosine transform: (See the DCT matrix of Appendix B, in [0219].  For instance, the value of the coefficient corresponding to “h” in the 3rd row of the claimed DCT has a value of 360, while the claimed value for h with 8-bit precision is 361.  These values are equal.  The values disclosed in the DCT of Rosewarne differ by at most 1 from the values in the claimed table, which is a result of choices made to deal with rounding error, i.e. whether to round to the nearest whole number or round down.)
(The bit precision values from 17 to 24 for the discrete cosine transform from are obvious as routine optimizations of the HEVC 8 to 16-bit depth transform matrix, because each one-bit increase leads to a doubling of the precision for the corresponding coefficient values.  In the context of Rosewarne, the DCT values as claimed are the extensions of the table disclosed in Rosewarne for 8 bits, for bit depths up to 24, which extends the DCT precision by a factor of 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
for the case that the frequency transform is a discrete sine transform:
the coefficient values being selected according to the data precision from values substantially equal to values listed in the following tables:
(Rosewarne further discloses in [0114], lines 9-11 using a modified discrete sine transform, having increased bit depth.)
Although Rosewarne does not explicitly disclose a form for said DST matrix, this matrix is disclosed in the overview of the HEVC standard, by Gary Sullivan.  Sullivan discloses in an analogous prior art that the standard DST matrix for the HEVC standard is a 4x4 matrix as shown on page 1662, left-hand column, under “Alternative 4 x 4 Transform”.  This matrix corresponds to a 4x4 DST having a bit depth of six.  Comparison of this matrix with the claimed DST shows that the claimed DST extends the bit depth of this matrix from 7 to 24 bits, by doubling the coefficient values.  
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate a 4x4 DST into the teachings of Rosewarne, and to extend the bit depth of HEVC standard 6 bit DST according to the teachings of Rosewarne.  Rosewarne suggests using a “modified DST” in [0114].  Furthermore, the disclosure in Sullivan, taken in context of the teachings of 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
wherein the selecting the data precision of the transform matrix is performed according to a bit depth of the video data values ([0192] discloses an ‘extended precision processing’ operation mode in which: “the processing precision of the transform, quantisation and entropy coding data path width in the video encoder 114, and the corresponding data path widths in the video decoder 134 are also increased, depending on the bit-depth.), and selecting the data precision of the transform matrix to a number of bits less than the bit depth of the video data values but greater than six bits ([0155] explicitly discloses that the input video data 390 may have a bit depth of 16, whereas the DCT_precision value may be 8 bits, per Appendix B and [0137]).

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne, US 2015/0016542 A1, in view of Sullivan, in further view of Dong, US 2013/0114732 A1.

Regarding claim 6, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 1, upon which depends claim 6.  However Rosewarne does not disclose: the method according to claim 1, in which, for a discrete cosine transform of an array of N x N values, where N is a power of 2 smaller than 32, the subset MN[x][y] of values is defined by
MN[x][y] = M--32[x][(2(5 -log2(N)))y] 	 for x, y = 0 .. (N - 1) (The values of the subsampled matrix T4 and T8 in [0103] correspond to the matrix in figure 2 according to the above subsampling equation.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to subsample the 32x32 DCT matrices disclosed in Rosewarne and Sullivan according to the subsampling pattern disclosed in Dong, in order to support transform matrix sizes smaller than 32x32, while allowing the transform to share family structures (order-N families), so that the transforms can be fully factorized and implemented using a fast algorithm (Dong [0092], lines 6-12).

Regarding claim 7, the combination of Rosewarne in view Sullivan in view of Dong discloses the limitations of claim 6, upon which depends claim 7.  This combination, specifically Dong, further discloses: the method according to claim 6, in which N is 4, 8 or 16 (See [0113], lines 1-2.).

Regarding claim 17, the combination of Rosewarne in view of Sullivan teaches the limitations of claim 12, upon which depends claim 17.  This combination does not disclose explicitly: apparatus according to claim 12, in which, for a discrete cosine transform of an array of N x N values, where N is a power of 2 smaller than 32, the subset MN[x][y] of values is defined by
MN[x][y] = M--32[x][(2(5 -log2(N)))y] 	 for x, y = 0 .. (N - 1) 
However in an analogous art, Dong discloses subsampling a 32x32 DCT matrix according to the above formula, for smaller transform sizes.  (The values of the subsampled matrix T4 and T8 in [0103] correspond to the matrix in figure 2 according to the above subsampling equation.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to subsample the 32x32 DCT matrices disclosed in Rosewarne according to the subsampling pattern disclosed in Dong, in order to support transform matrix sizes smaller than 

Regarding claim 18, the combination of Rosewarne in in view of Sullivan in view of Dong discloses the limitations of claim 17, upon which depends claim 18.  This combination, specifically Dong, further discloses: apparatus according to claim 17, in which N is 4, 8 or 16 (See [0113], 2nd line.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE M LOTFI/Examiner, Art Unit 2425  

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425